Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on December 21, 1960.
On January 6, 1977, he pleaded guilty in United States District Court, Southern District of New York, of the crime of conspiracy (US Code, tit 18, §§ 371, 1343, 2314) and conspiring to obstruct justice (US Code, tit 18, § 1503). He was sentenced on January 6, 1977, to be placed on probation for two years and to make restitution of $5,000.
A Referee was designated for the purpose of determining whether respondent was guilty of professional misconduct in violation of subdivision 2 of section 90 of the Judiciary Law. At the hearing, respondent’s defense was one of mitigating circumstances; however, no proof of mitigating circumstances was forthcoming.
The facts set forth in the Referee’s report sufficiently spell out professional misconduct.
The report of the Referee is confirmed and the respondent is disbarred.
Lupiano, J. P., Birns, Evans and Lane JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective December 5. 1977.